Title: To John Adams from John Quincy Adams, 25 May 1813
From: Adams, John Quincy
To: Adams, John



No. 24.
My Dear Sir,
St. Petersburg 25. May 1813.

I had yesterday the satisfaction of receiving your favour of 1. March, after the interval of nearly a year during which I had not enjoyed the same pleasure. I well know how irksome it is to sit down and write, with so many restraints upon the pen, that we must be in perpetual anxiety, not what to say, but what to omit—But one of the comforts that I always derive from your letters, and which make me the more earnest in wishing that they could more frequently reach me is that they turn me to a new train of thought and enquiry; and give me some variety of occupation and amusement—Your question from Juvenal’s tenth  Satire for instance, I had long been well acquainted with, but I had never before seen Boyle’s translation of it—They were both I believe Bachelors, which is the only excuse I can allow them for speaking irreverently, of what I consider among the most valuable of human virtues, the desire of having a wife and children—Juvenal says that it is not only a blind but a depraved passion—“cocca pravaqul aspidiae;” which last epithet Boyle has had the grace to leave out—The translator too has softened the harshness of the original by a perhaps—Juvenal makes the charge positive, and without qualification—It is very true that when we pray for a partner of our life, and for offspring it is known only to Almighty God, whether they will prove blessings or misfortunes; and it may be said with equal truth, that when we pray to God for our daily bread, it is known only to him whether it may not choak instead of nourishing us—Of the whole sum of happiness attainable upon Earth, a very great proportion flows from the parental, conjugal and filial relations; and even the anguish occasioned by being deprived of them is among the strongest proofs of how precious they really are—All Satirists deal in exaggeration—Juvenal indulges himself in it perhaps more than any other Satirist—The age in which he lived was far more corrupt and vicious than ours—Yet bad as it was, the hideous picture of the six in his sixth Satire is undoubtedly overcharged—He there asks his friend who was on the point of marriage, whether he could not find a bridge to throw himself from or a cockloft to jump out of?—that he had betaken himself to marriage—And yet even then I have no doubt there were thousands and thousands of Husbands and wives at Rome, happy in each other, and of Parents happy in their children.—Notwithstanding his admonition therefore, I must ever bless the goodness of Providence in having given me a wife and children, and still fervently pray that these blessings may be continued to me—When it was the Will of Heaven to bereave me, I endevoured to bring my mind to a state of resignation and acquiescence in what I was bound to believe for the best; but I never could consider my prayers that the cup might pass from me, as the error of a blind, much less of a cup and Passion.
I believe that Mr. Boyle never had the pretension of prefixing a Sir to his name, any more than Sir Francis d’Ivernois was entitled to the Doctorate—The Biographia Britannica, into which your letter has led me to look for his name, begins the account of his life by saying that he was “a man superior to title and almost to praise”—it afterwards adds that of seven Sons of the great Earl of Cork he was the only one who attained to manhood without being honoured with a title—It also expressly asserts “that he was never married, but Mr. Evelyn was assured that he courted the beautiful and ingenious daughter of Cary Earl of Monmouth, and that to this passion was owing his Seraphick Love.” Now if this be true it may account for his extract and translation from Juvenal’s Vanity of human wishes; as the valet of Regnards’s Gamester concludes that Seneca wrote his moral sentences, because he had lost all his money at play.
None of Mr. Boyle’s writings have were fallen in my way, nor is it likely that I could easily procure them—I have therefore not the advantage of being able to consult his Seraphic Love—I have had a Winter of almost uninterrupted leisure; but the state of health in my family, and a state of mind more perturbed than is suitable for a regular course of reading, have not suffered me to employ that leisure as I should have inclined—The Philosophical writings of Cicero and Doctor Paley have more than absorbed the whole Season—The Tusculans and Academies, with the Dialogues de Natura Deorum and the Books de Finibus, have engaged as many of the Evening’s hours as I had to dispose of; alternately with the Moral Philosophy, the Horae Paulinae, the Evidences of Christianity and the Natural Theology of Paley—to which I have added the Moral Philosophy of Dr. Gisborne, with his Duties of Men, and of Women—Cicero loses nothing by familiarity of acquaintance; but I cannot say the same of Dr. Paley, whose morals and Christianity are both of too loose a texture for my approbation—Dr. Gisborne a less popular but in my opinion a more correct writer, has justly controverted the very basis of his Moral system, but the Chapter in the Evidences on the Morality of the Gospel appears to me still more exceptionable: The Natural Theology, is a very elaborate, ingenious and learned argument to prove from the mechanism of organized matter, an intelligent mechanic for its maker—It is the old argument of Ray and Derham, and of numberless others—The point seems too plain to need such a waste of labour to prove it. When you have said that a watch implies a watchmaker, and talk to a man capable of comprehending what a watch; and what mechanism is, if he can deny the position he is not worth reasoning with—But a watch implies neither a Creator, nor Omnipotence, nor a Supreme Governor—It implies as Hume urges just no more nor less than a watchmaker—The mechanism of organized matter proves an intelligent mechanic; but how small a step is this towards proving the most important attributes of God? Dr. Paley scarcely touches upon these Points—He does occasionally remark that mechanism indicates very great power, and benevolence, but the God that he demonstrates is merely the fabricator Mundi, and he never comes to the question whether the watch does or does not imply matter independent of the mechanic, as conclusively as the Mechanic independent of the matter
We are now at least twelve hundred miles remote from the Seat of the War, which last Summer was so close upon us—The prospects are that it will become more and more remote—The Campaign of 1813 has commenced with a most bloody but conclusive battle on the very spot where Gustavus Adolphus fell—The allied Russians and Prussians maintained the field of Battle, and took 16 pieces of Cannon—but two days after they found it expedient to retreat—Austria is said to have declared War against France—Sweden has landed 35000 Men in Pomerania—Denmark will be forced into the current, or swallowed up in the Vortex; a coalition including almost all the Powers which ascribed france in 1792 and 1793 besides Denmark and Sweden is opening before Europe a new prospect of blood and horror; of which the issue is beyond the ken of human foresight
I have only space to add how affectionately and faithfully / I am your’s
